EXHIBIT 10.60

 

SECOND DEED OF TRUST AND SECURITY AGREEMENT

 

THIS SECOND DEED OF TRUST AND SECURITY AGREEMENT (“Security Instrument”) is made
as of the 18th day of February, 2005, by ELECTROPURE, INC., a California
corporation (“ELTP”), ELECTROPURE HOLDINGS, LLC, a California limited liability
company ( “LLC”), to and for the benefit of ANTHONY M. FRANK (“Lender”).

 

As used herein, the term “Borrower” shall mean Electropure, Inc. and its
wholly-owned subsidiary, Electropure Holdings, LLC, jointly and severally.

 

ELTP owes Lender the principal sum of Two Hundred Thousand Dollars
($200,000.00), evidenced by that certain 8% Convertible Term Note dated February
18, 2005 (the “Note”), a copy of which is attached hereto as Exhibit “A”.  The
Note provides that the full debt, if not paid earlier, shall be due and payable
on August 18, 2005, the “Maturity Date” of the Note.

 

LLC obtained a Two Million Dollar ($2,425,000) deed of trust loan (the “First
Deed of Trust Loan”) from Farmers Insurance Group Federal Credit Union c/o
Business Partners, LLC (the “Senior Lien Holder”) on or about May 5, 2004, which
loan is secured by a first deed of trust lien on the Property (the “First Deed
of Trust”) and is also guaranteed by ELTP.  The documents evidencing or securing
the First Deed of Trust Loan are collectively referred to herein as the First
Deed of Trust Loan Documents.

 

This Security Instrument secures to Lender:

 

(a)               the repayment of the debt evidenced by the Note, with interest
as provided in the Note, and all renewals, extensions and modifications of the
Note;

 

(b)              the payment of all other sums, with interest as provided in the
Note, advanced under paragraph 6 hereof to protect the security of this Security
Instrument; and

 

(c)               the performance of Borrower’s covenants and agreements under
this Security Instrument and the Note.

 

For these purposes, Borrower irrevocably grants and conveys to Lender, with
power of sale, subject to the rights of the Senior Lien Holder under the First
Deed of Trust, the property located in Orange County, California which has the
address of 23456 South Pointe Drive, Laguna Hills, California 92653 and is
further described below (“Property Address”):

 

ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF ORANGE, STATE OF
CALIFORNIA, AND DESCRIBED AS:  PARCEL 12, IN THE CITY OF LAGUNA HILLS, COUNTY OF
ORANGE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 120, PAGES 17 TO 21 OF
PARCEL MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPTING ALL OIL, GAS AND OTHER MINERALS THAT MAY BE WITHIN OR UNDER THE LAND
ABOVE DESCRIBED AND ALL DRILLING AND OTHER RIGHTS WITH RESPECT THERETO EXCEPT
THE RIGHT TO DRILL, MINE, OF SAID LAND, AS

 

1

--------------------------------------------------------------------------------


 

RESERVED IN DEEDS RECORDED NOVEMBER 20, 1961 IN BOOK 5917, PAGE 12 AND MAY 9,
1962 IN BOOK 6102, PAGE 647 OF OFFICIAL RECORDS.

 

together with all the improvements now or hereafter erected on the property, and
all easements, appurtenances, and fixtures now or hereafter a part of the
property.  All replacements and additions shall also be covered by this Security
Instrument.  All of the foregoing is referred to in this Security Instrument as
the “Property.”

 

BORROWER COVENANTS that Borrower is lawfully possessed of the estate hereby
conveyed and has the right to grant and convey the Property and, except for the
First Deed of Trust and other encumbrances of record acceptable to the Senior
Lien Holder, the Property is unencumbered.  Borrower warrants and will defend
generally the title to the Property against all claims and demands, subject to
such encumbrances of record.

 

THIS SECURITY INSTRUMENT combines uniform covenants for national use and
non-uniform covenants with limited variations by jurisdiction to constitute a
uniform security instrument covering real property.

 

UNIFORM COVENANTS.  Borrower and Lender covenant and agree as follows:

 

1.             Payment of Principal and Interest; Prepayment.  Borrower shall
promptly pay when due the principal of and interest on the debt evidenced by the
Note.

 

2.             Prior Deed of Trust; Charges; Liens.  The Borrower shall perform
all of the Borrower’s obligations under the First Deed of Trust, including
Borrower’s covenants to make payments when due.  Borrower shall pay all taxes,
assessments, charges, fines and impositions attributable to the Property which
may attain priority over this Security Instrument, and leasehold payments or
ground rents, if any.

 

Except for the lien of the First Deed of Trust, Borrower shall promptly
discharge any other lien which shall have attained priority over this Security
Instrument unless Borrower: (a) agrees in writing to the payment of the
obligation secured by the lien in a manner acceptable to Lender; (b) contests in
good faith the lien by, or defends against enforcement of the lien in, legal
proceedings which in the Lender’s opinion operate to prevent the enforcement of
the lien; or (c) secures from the holder of the lien an agreement satisfactory
to Lender subordinating the lien to this Security Instrument.  Except for the
lien of the First Deed of Trust, if Lender determines that any part of the
Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien.  Borrower
shall satisfy such lien or take one or more of the actions set forth above
within 10 days of the giving of notice.

 

3.             Subordination.  Lender and Borrower acknowledge and agree that
this Security Instrument is subject and subordinate in all respects to the
liens, terms, covenants and conditions of the First Deed of Trust and to all
advances heretofore made or which may hereafter be made pursuant to the First
Deed of Trust including all sums advanced for the purpose of (a) protecting or
further securing the lien of the First Deed of Trust, curing defaults by the
Borrower under the First Deed of Trust or for any other purpose expressly
permitted by the First Deed of Trust or (b) constructing, renovating, repairing,
furnishing, fixturing or equipping the Property.  The terms and provisions of
the First Deed of Trust are paramount and controlling, and they supersede any
other terms and provisions hereof in conflict therewith.  In the event of a
foreclosure or deed in lieu of foreclosure of the First Deed of Trust, any
provisions herein or any provisions in any other collateral agreement
restricting the use of the Property or otherwise restricting the Borrower’s

 

2

--------------------------------------------------------------------------------


 

ability to sell the Property shall have no further force or effect on subsequent
owners or purchasers of the Property.  Any person, including his successors or
assigns (other than the Borrower or a related entity of the Borrower), receiving
title to the Property through a foreclosure or deed in lieu of foreclosure of
the First Deed of Trust shall receive title to the Property free and clear from
such restrictions.

 

Further, if the Senior Lien Holder acquires title to the Property pursuant to a
deed in lieu of foreclosure, the lien of this Security Instrument shall
automatically terminate upon the Senior Lien Holder’s acquisition of title,
provided that (i) the Lender has been given written notice of a default under
the First Deed of Trust and (ii) the Lender shall not have cured the default
under the First Deed of Trust, or diligently pursued curing the default as
determined by the Senior Lien Holder, within the period provided in such notice
sent to the Lender.

 

4.             Hazard or Property Insurance.  Borrower shall keep the
improvements now existing or hereafter erected on the Property insured against
loss by fire, hazards included within the term “extended coverage” and any other
hazards, including floods or flooding, for which Lender requires insurance. 
This insurance shall be maintained in the amounts and for the periods that
Lender requires.  The insurance carrier providing the insurance shall be chosen
by Borrower.  If Borrower fails to maintain coverage described above, Lender
may, at Lender’s option, obtain coverage to protect Lender’s rights in the
Property in accordance with paragraph 6.

 

All insurance policies and renewals shall be acceptable to Lender and shall
include a standard mortgagee clause.  All requirements hereof pertaining to
insurance shall be deemed satisfied if the Borrower complies with the insurance
requirements under the First Deed of Trust.  All original policies of insurance
required pursuant to the First Deed of Trust shall be held by the Senior Lien
Holder; provided, however, Lender may be named as a loss payee as its interest
may appear and may be named as an additional insured.  If Lender requires,
Borrower shall promptly give to Lender copies of all receipts of paid premiums
and renewal notices.  In the event of loss, Borrower shall give prompt notice to
the insurance carrier, the Senior Lien Holder and Lender.  Lender may make proof
of loss if not made promptly by the Senior Lien Holder or the Borrower.

 

Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall
be applied to restoration or repair of the Property damaged, if the restoration
or repair is economically feasible and Lender’s security is not lessened.  If
the restoration or repair is not economically feasible or Lender’s security
would be lessened, the insurance proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with any excess paid to
Borrower.  If Borrower abandons the Property, or does not answer within 30 days
a notice from Lender that the insurance carrier has offered to settle a claim,
then Lender may collect the insurance proceeds.  Lender may use the proceeds to
repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due.  The 30-day period will begin when the
notice is given.

 

Unless Lender and Borrower otherwise agree in writing, any application of
proceeds to principal shall not extend or postpone the due date of the payments
referred to in paragraph 1 or change the amount of the payments.  If under
paragraph 17 the Property is acquired by Lender, Borrower’s right to any
insurance policies and proceeds resulting from damage to the Property prior to
the acquisition shall pass to Lender to the extent of the sums secured by this
Security Instrument immediately prior to the acquisition.

 

Notwithstanding the above, the Lender’s rights to collect and apply the
insurance proceeds hereunder shall be subject and subordinate to the rights of
the Senior Lien Holder to collect and apply such proceeds in accordance with the
First Deed of Trust.

 

3

--------------------------------------------------------------------------------


 

5.             Maintenance and Protection of the Property.  Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property.  Borrower shall be in default if any forfeiture
action or proceeding, whether civil or criminal, is begun that in Lender’s good
faith judgment could result in forfeiture of the Property or otherwise
materially impair the lien created by this Security Instrument or Lender’s
security interest.  Borrower may cure such a default and reinstate, as provided
in paragraph 14, by causing the action or proceeding to be dismissed with a
ruling that, in Lender’s good faith determination, precludes forfeiture of the
Borrower’s interest in the Property or other material impairment of the lien
created by this Security Instrument or Lender’s security interest.

 

6.             Protection of Lender’s Rights in the Property.  If Borrower fails
to perform the covenants and agreements contained in this Security Instrument,
or there is a legal proceeding that may significantly affect Lender’s rights in
the Property (such as a proceeding in bankruptcy, for condemnation or forfeiture
or to enforce laws or regulations), then Lender may do and pay for whatever is
necessary to protect the value of the Property and Lender’s rights in the
Property.  Lender’s actions may include paying any sums secured by a lien, which
has priority over this Security Instrument (including sums secured by the First
Deed of Trust), appearing in court, paying reasonable attorneys’ fees and
entering on the Property to make repairs.  Although Lender may take action under
this paragraph 6, Lender does not have to do so.

 

Any amounts disbursed by Lender under this paragraph 6 shall become additional
debt of Borrower secured by this Security Instrument.  Unless Borrower and
Lender agree to other terms of payment, these amounts shall bear interest from
the date of disbursement at the Note rate and shall be payable, with interest,
upon notice from Lender to Borrower requesting payment.

 

Prior to taking any actions under this Section 6, however, Lender shall notify
the Senior Lien Holder of such default in the manner provided in Section 17 of
this Security Instrument, and shall provide the Senior Lien Holder with the
opportunity to cure any such default under this Security Instrument.  All
amounts advanced by the Senior Lien Holder to cure a default hereunder shall be
deemed advanced by the Senior Lien Holder and shall be secured by the First Deed
of Trust.  In addition, the Lender agrees that it will not commence foreclosure
proceedings or accept a deed in lieu of foreclosure, or exercise any other
rights or remedies hereunder until it has given the Senior Lien Holder at least
60 days’ prior written notice.  Any action by Lender hereunder to foreclosure or
accept a deed in lieu of foreclosure shall be subject to the “due on sale”
provisions of the First Deed of Trust.

 

Lender and Borrower further agree that a default hereunder shall constitute a
default under the First Deed of Trust.  In the event of a default hereunder, the
Senior Lien Holder shall have the right to exercise all rights and remedies
under the First Deed of Trust.

 

7.             Inspection.  Lender or its agent may make reasonable entries upon
and inspection of the Property.  Lender shall give Borrower notice at the time
of or prior to an inspection specifying reasonable cause for the inspection.

 

8.             Condemnation.  The proceeds of any award or claim for damages,
direct or consequential, in connection with any condemnation or other taking of
any part of the Property, or for conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender, subject to the terms of the First Deed of
Trust.

 

In the event of a total taking of the Property, the proceeds shall be applied to
the sums secured by this Security Instrument, whether or not then due, with any
excess paid to Borrower.  In the event of a partial taking of the Property in
which the fair market value of the Property immediately before the taking is
equal to or greater than the amount of the sums secured by this Security
Instrument immediately before

 

4

--------------------------------------------------------------------------------


 

the taking, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the amount of the
proceeds multiplied by the following fraction:  (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of
the Property immediately before the taking.  Any balance shall be paid to
Borrower.  In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the
amount of the sums secured immediately before the taking, unless Borrower and
Lender otherwise agree in writing or unless applicable law otherwise provides,
the proceeds shall be applied to the sums secured by this Security Instrument
whether or not the sums are then due.

 

If the Property is abandoned by Borrower, or if, after notice by Lender to
Borrower that the condemnor offers to make an award or settle a claim for
damages, Borrower fails to respond to Lender within 30 days after the date the
notice is given, Lender is authorized to collect and apply the proceeds, at its
option, either to restoration or repair of the Property or to the sums secured
by this Security Instrument, whether or not then due.

 

Unless Lender and Borrower otherwise agree in writing, any application of
proceeds to principal shall not extend or postpone the due date of the payments
referred to in paragraph 1 or change the amount of such payments.

 

9.             Borrower Not Released; Forbearance By Lender Not a Waiver. 
Extension of the time for payment or modification of amortization of the sums
secured by this Security Instrument granted by Lender to any successor in
interest of Borrower shall not operate to release the liability of the original
Borrower or Borrower’s successors in interest.  Lender shall not be required to
commence proceedings against any successor in interest or refuse to extend time
for payment or otherwise modify amortization of the sums secured by this
Security Instrument by reason of any demand made by the original Borrower or
Borrower’s successor in interest.  Any forbearance by Lender in exercising any
right or remedy shall not be a waiver of or preclude the exercise of any right
or remedy.

 

10.           Successors and Assigns Bound; Joint and Several Liability;
Co-signers.  The covenants and agreements of this Security Instrument shall bind
and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 13.  Borrower’s covenants and agreements shall be joint
and several.  Any Borrower who co-signs this Security Instrument but does not
execute the Note: (a) is co-signing this Security Instrument only to mortgage,
grant and convey the Borrower’s interest in the Property under the terms of this
Security Instrument; (b) is not personally obligated to pay the sums secured by
this Security Instrument; and (c) agrees that Lender and any other Borrower may
agree to extend, modify, forbear or make any accommodations with regard to the
terms of this Security Instrument or the Note without that Borrower’s consent;
provided, however, that such modification or accommodation shall not be made
without the prior written consent of the Senior Lien Holder.

 

11.           Notices.  Any notice to Borrower provided for in this Security
Instrument shall be given by delivering it or by mailing it by first class mail
unless applicable law requires use of another method.  The notice shall be
directed to the Property Address or any other address Borrower designates by
notice to Lender.  Any notice to Lender shall be given by first class mail to
Lender’s address stated herein or any other address Lender designates by notice
to Borrower.  Any notice required to be given to the Senior Lien Holder shall be
given by first class mail to the following address:

 

Farmers Insurance Group Federal Credit Union

c/o Business Partners, LLC

9301 Winnetka Avenue

Chatsworth, CA 91311

 

5

--------------------------------------------------------------------------------


 

or such other address the Senior Lien Holder designated by notice to the
Borrower.  Any notice provided for in this Security Instrument shall be deemed
to have been given to Borrower or Lender when given as provided in this
paragraph.

 

12.           Governing Law; Severability.  This Security Instrument shall be
governed by federal law and the law of the jurisdiction in which the Property is
located.  In the event that any provision or clause of this Security Instrument
or the Note conflicts with applicable law, such conflict shall not affect other
provisions of this Security Instrument or the Note which can be given effect
without the conflicting provision.  To this end the provisions of this Security
Instrument and the Note are declared to be severable.

 

13.           Transfer of the Property or a Beneficial Interest in Borrower. 
Except for a conveyance to the trustee under the First Deed of Trust, if all or
any part of the Property or any interest in it is sold or transferred without
Lender’s prior written consent, Lender may, at its option, require immediate
payment in full of all sums secured by this Security Instrument.  However, this
option shall not be exercised by Lender if exercise is prohibited by federal law
as of the date of this Security Instrument.

 

If Lender exercises this option, Lender shall give Borrower and the Senior Lien
Holder prior written notice of acceleration.  The notice shall provide a period
of not less than 30 days from the date the notice is delivered or mailed within
which Borrower must pay all sums secured by this Security Instrument.  If
Borrower fails to pay these sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Security Instrument without further
notice or demand on Borrower.

 

Notwithstanding Lender’s right to invoke any remedies hereunder, as provided in
Section 6 above, Lender agrees that it will not commence foreclosure proceedings
or accept a deed in lieu of foreclosure, or exercise any other rights or
remedies hereunder until it has given the Senior Lien Holder at least 60 days’
prior written notice.

 

The Borrower and the Lender agree that whenever the Note or this Security
Instrument gives the Lender the right to approve or consent with respect to any
matter affecting the Property (or the construction of any improvements thereon)
or otherwise (including the exercise of any “due on sale” clause), and a right
of approval or consent with regard to the same matter is also granted to the
Senior Lien Holder pursuant to the First Deed of Trust, the senior Lien Holder’s
approval or consent or failure to approve or consent, as the case may be, shall
be binding on the Borrower and the Lender.

 

14.           Borrower’s Right to Reinstate.  If Borrower meets certain
conditions, Borrower shall have the right to have enforcement of this Security
Instrument discontinued at any time prior to the earlier of: (a) 5 days (or such
other period as applicable law may specify for reinstatement) before sale of the
Property pursuant to any power of sale contained in this Security Instrument, or
(b) entry of a judgment enforcing this Security Instrument.  Those conditions
are that Borrower: (a) pays Lender all sums which then would be due under this
Security Instrument and the Note as if no acceleration had occurred; (b) cures
any default of any other covenants or agreements; (c) pays all expenses incurred
in enforcing this Security Instrument, including, but not limited to, reasonable
attorneys’ fees; and (d) takes such action as Lender may reasonably require to
assure that the lien of this Security Instrument, Lender’s rights in the
Property and Borrower’s obligation to pay the sums secured by this Security
Instrument shall continue unchanged.  Upon reinstatement by Borrower, this
Security Instrument and the obligations secured hereby shall remain fully
effective as if no acceleration had occurred.  However, this right to reinstate
shall not apply in the case of acceleration under paragraph 13.

 

6

--------------------------------------------------------------------------------


 

15.           Sale of Note; Change of Loan Servicer.  The Note or a partial
interest in the Note (together with this Security Instrument) may be sold one or
more times without prior notice to Borrower.  A sale may result in a change in
the entity (known as the “Loan Servicer”) that collects payments due under the
Note and this Security Instrument.  There also may be one or more changes of the
Loan Servicer unrelated to a sale of the Note.  If there is a change of the Loan
Servicer, Borrower will be given written notice of the change in accordance with
paragraph 11 above and applicable law.  The notice will state the name and
address of the new Loan Servicer and the address to which payments should be
made.  The notice will also contain any other information required by applicable
law.

 

16.           No Assignment.  Until the loan secured by the First Deed of Trust
has been satisfied in full, the Lender and the Borrower agree that the Note and
the Security Instrument will not be assigned without the Senior Lien Holder’s
prior written consent.

 

NON-UNIFORM COVENANTS.  Borrower and Lender further covenant and agree as
follows:

 

17.           Acceleration; Remedies.  Lender shall give notice to Borrower and
the Senior Lien Holder prior to acceleration following Borrower’s breach of any
covenant or agreement in this Security Instrument.  The notice shall specify:
(a) the default; (b) the action required to cure the default; (c) a date, not
less than 30 days from the date the notice is given to Borrower (and with
respect to the Senior Lien Holder, 60 days from the date the notice is given to
the Senior Lien Holder), by which the default must be cured; and (d) that
failure to cure the default on or before the date specified in the notice may
result in acceleration of the sums secured by this Security Instrument and sale
of the Property.  The notice shall further inform Borrower of the right to
reinstate after acceleration and the right to bring a court action to assert the
non-existence of a default or any other defense of Borrower to acceleration and
sale.  If the default is not cured by the Borrower on or before the date
specified in the notice, and the Senior Lien Holder has not exercised its right
to cure the default, then Lender at its option may require immediate payment in
full of all sums secured by this Security Instrument without further demand and
may invoke the power of sale and any other remedies permitted by applicable
law.  Notwithstanding Lender’s right to invoke any remedies hereunder, as
provided in Section 6 above, the Lender agrees that it will not commence
foreclosure proceedings or accept a deed in lieu of foreclosure, or exercise any
other rights or remedies hereunder until it has given the Senior Lien Holder at
least 60 days’ prior written notice.  Lender shall be entitled to collect all
expenses incurred in pursuing the remedies provided in this paragraph 17,
including, but not limited to, reasonable attorneys’ fees and costs of title
evidence.

 

If Lender invokes the power of sale, Lender shall mail copies of a notice of
sale in the manner prescribed by applicable law to Borrower, the Senior Lien
Holder and to the other persons prescribed by applicable law.  Lender shall give
notice of sale by public advertisement for the time and in the manner prescribed
by applicable law.  Lender, without demand on Borrower, shall sell the Property,
at public auction to the highest bidder for cash at the time and place and under
the terms designated in the notice of sale in one or more parcels and in any
order Lender determines.  Lender may postpone sale of all or any parcel of the
Property to any later time on the same date by public announcement at the time
and place of any previously scheduled sale.  Lender or its designee may purchase
the Property at any sale.

 

Lender shall deliver to the purchaser Lender’s deed conveying the Property
without any covenant or warranty, expressed or implied.  The recitals in the
Lender’s deed shall be prima facie evidence of the truth of the statements made
therein.  Lender shall apply the proceeds of the sale in the following order:
(a) to all expenses of the sale, including, but not limited to, reasonable
Lender’s and attorneys’ fees; (b) to all sums secured by this Security
Instrument; and (c) any excess to the person or persons legally entitled to it.

 

7

--------------------------------------------------------------------------------


 

18.           Release.  Upon payment of all sums secured by this Security
Instrument, Lender shall release this Security Instrument without charge to
Borrower.  Borrower shall pay any recordation costs.

 

19.           Trustee.  Lender, at its option, may from time to time appoint a
Trustee by an instrument recorded in the county in which this Security
Instrument is recorded.  Without conveyance of the Property, the trustee shall
succeed to all the title, power and duties conferred upon Lender herein and by
applicable law.

 

20.           Modification of First Deed of Trust Loan Documents.  The Lender
consents to any agreement or arrangement in which the Senior Lien Holder waives,
postpones, extends, reduces or modifies any provisions of the First Deed of
Trust Loan Documents, including any provisions requiring the payment of money.

 

BY SIGNING BELOW, the Borrower and the Lender accept and agree to the terms and
covenants contained in this Security Instrument.

 

ELTP:

LENDER:

 

 

ELECTROPURE, INC.

 

 

 

 

 

By

/S/ Floyd H. Panning

 

By

/s/ Anthony M. Frank

 

 

Floyd H. Panning, President

 

Anthony M. Frank

 

23456 South Pointe Drive

 

1 Maritime Plaza, Suite 825

 

Laguna Hills, CA 92653

 

San Francisco, CA 94111

 

 

 

 

LLC:

 

 

 

 

 

By

/s/ Floyd H. Panning

 

 

 

Floyd H. Panning, President

 

 

23456 South Pointe Drive

 

 

Laguna Hills, CA 92653

 

 

8

--------------------------------------------------------------------------------